          Case 2:21-cv-00173 Document 1 Filed 02/11/21 Page 1 of 10


     DICKENSON, PEATMAN & FOGARTY
 1   J. SCOTT GERIEN (State Bar No. 184728)
     sgerien@dpf-law.com
 2   JOY L. DURAND (State Bar No. 245413)
     jdurand@dpf-law.com
 3   1455 First Street, Suite 301
     Napa, California 94559
 4   Telephone: (707) 252-7122
     Facsimile: (707) 255-6876
 5
     Attorneys for Plaintiff
 6   STE. MICHELLE WINE ESTATES LTD.
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                WESTERN DISTRICT OF WASHINGTON
10

11
     Ste. Michelle Wine Estates Ltd.,                 CASE NO.
12
                   Plaintiff,                         COMPLAINT
13
            vs.                                          1. Federal Trademark Infringement
14                                                       2. Federal Unfair Competition
     Sawtooth Brewery LLC,                               3. Washington Unfair Competition
15                                                       4. Common Law Trademark
                   Defendant.                               Infringement
16                                                       5. Common Law Unfair Competition
17                                                    DEMAND FOR JURY TRIAL
18

19

20

21          Plaintiff, Ste. Michelle Wine Estates Ltd. (“Plaintiff”), for its complaint against
22   Defendant, Sawtooth Brewery LLC (“Defendant”), alleges as follows:
23

24                                      NATURE OF ACTION
25

26      1. This is an action to redress violations of the federal Lanham Act for infringement of a
27          federally registered trademark (15 U.S.C. §1114), federal unfair competition (15 U.S.C.
28          §1125(a)), Washington unfair competition (RCW 19.86 et seq.), and common law
     COMPLAINT; DEMAND                               1
     FOR JURY TRIAL
         Case 2:21-cv-00173 Document 1 Filed 02/11/21 Page 2 of 10



 1        trademark infringement and unfair competition, as the result of willful and
 2        unauthorized use by Defendant of colorable imitations of Plaintiff’s trademark, as more
 3        fully set forth hereinafter. Plaintiff seeks preliminary and permanent injunctive relief
 4        restraining Defendant’s infringement of Plaintiff’s trademark, monetary damages,
 5        attorneys’ fees and related relief.
 6                                              THE PARTIES
 7     2. Plaintiff, Ste. Michelle Wine Estates Ltd., is a Washington corporation with its
 8        corporate offices located at 14111 NE 145th Street Woodinville, Washington 98072.
 9     3. Upon information and belief, Defendant, Sawtooth Brewery LLC, is an Idaho limited
10        liability company with its corporate offices located at 110 N. River Street Hailey, Idaho
11        83333.
12                                 JURISDICTION AND VENUE
13     4. This Court has subject matter jurisdiction over Plaintiff’s claim under and pursuant to
14        15 U.S.C. §1121 and 28 U.S.C. §1338(a), as the claims arise under the federal Lanham
15        Act, 15 U.S.C. §§1116-1127. This Court also has pendent jurisdiction over all related
16        claims herein in accordance with 28 U.S.C. §1338(b).
17     5. Upon information and belief, Defendant, either directly or through its agents, transacted
18        business in the state of Washington and within this judicial district, as more specifically
19        set forth below, and expected or should reasonably have expected its acts to have
20        consequence in the state of Washington and within this judicial district.
21     6. Venue is proper in this district pursuant to 28 U.S.C. §1391(b), as Defendant is doing
22        business in this judicial district and therefore may be found in this district, and/or as a
23        substantial part of the events giving rise to the claims alleged herein occurred in this
24        judicial district, and/or the infringement occurred in this judicial district.
25                         ALLEGATIONS COMMON TO ALL CLAIMS
26     7. Plaintiff is the owner of the trademark ETHOS for wine as well as the owner of U.S.
27        Trademark Registration No. 2,162,821 for ETHOS for wines in International Class 33,
28        issued on June 2, 1998, with constructive rights dating back to November 6, 1996 (the
     COMPLAINT; DEMAND                                2
     FOR JURY TRIAL
         Case 2:21-cv-00173 Document 1 Filed 02/11/21 Page 3 of 10



 1        “ETHOS Mark”). Plaintiff has used the ETHOS Mark on and in association with wine
 2        since as early as 1997, long prior to the acts of Defendant complained of herein.
 3     8. Plaintiff’s ETHOS Mark for wine is not descriptive when used in association with wine
 4        and therefore is inherently distinctive.
 5     9. Plaintiff produces Cabernet Sauvignon, Syrah, Riesling, Merlot, Chardonnay and
 6        Muscat Canelli wines under the ETHOS Mark. Plaintiff’s ETHOS wines are offered
 7        for sale nationwide in thirty states, including the state of Washington.
 8     10. Plaintiff’s ETHOS wines are sold through all outlets where beverage products are
 9        normally sold, including in restaurants and retail outlets such as Albertsons, Safeway,
10        BevMo!, Total Wine & More and others.
11     11. Since 1997, Plaintiff has advertised and promoted its ETHOS wine through direct
12        marketing, wine tastings, wine dinners, promotions, brochures, website advertising and
13        other marketing materials.
14     12. Plaintiff’s ETHOS wines consistently receive high ratings and accolades from wine
15        critics. For example, Plaintiff’s 2017 ETHOS Riesling received a 95 point score from
16        Wine & Spirits magazine and a 92+ score from Robert Parker’s Wine Advocate
17        publication. Plaintiff’s 2016 ETHOS Riesling received a 92 point score from Wine &
18        Spirits magazine and 91 point score from Wine Enthusiast magazine. Plaintiff’s 2016
19        ETHOS Chardonnay received a 93 point score from wine critic James Suckling and 91
20        point scores from both Wine Enthusiast magazine and wine critic Antonio Galloni’s
21        Vinous publication. Plaintiff’s 2016 ETHOS Cabernet Sauvignon received a 91 point
22        score from Wine & Spirits magazine and a 90 point score from Wine Enthusiast
23        magazine. Plaintiff’s 2015 ETHOS Chardonnay received a 93 point score from wine
24        critic James Suckling and 90 point scores from both Robert Parker’s Wine Advocate
25        publication and wine critic Antonio Galloni’s Vinous publication. Plaintiff’s 2015
26        ETHOS Cabernet Sauvignon received a 92 point score from wine critic James Suckling
27        as well as 91 point scores from Wine Enthusiast magazine, Wine Spectator magazine
28        and wine critic Antonio Galloni’s Vinous publication.           Plaintiff’s 2014 ETHOS
     COMPLAINT; DEMAND                               3
     FOR JURY TRIAL
         Case 2:21-cv-00173 Document 1 Filed 02/11/21 Page 4 of 10



 1        Chardonnay received a 93 point score from wine critic James Suckling, a 92 point score
 2        from Wine Advocate magazine, and 90 point scores from both Wine Spectator magazine
 3        and wine critic Antonio Galloni’s Vinous publication.         Plaintiff’s 2014 ETHOS
 4        Cabernet Sauvignon received a 92 point score from Robert Parker’s Wine Advocate
 5        publication. Plaintiff’s 2013 ETHOS Cabernet Sauvignon received a 93 point score
 6        from Robert Parker’s Wine Advocate publication and a 91 point score from Wine
 7        Spectator magazine. Plaintiff’s 2013 ETHOS Syrah received a 92 point score from
 8        Robert Parker’s Wine Advocate publication and 91+ point score wine critic Antonio
 9        Galloni’s Vinous publication. Plaintiff’s 2013 ETHOS Merlot received a 91 point score
10        from Wine Enthusiast magazine. Plaintiff’s ETHOS wines have consistently received
11        such ratings dating back to 2012.
12     13. As evidenced by Plaintiff’s sales, advertising and accolades for the ETHOS wine,
13        Plaintiff owns extremely valuable goodwill in its ETHOS Mark and the mark has
14        extraordinary financial value.
15     14. As a result of the wide, continuous advertising, distribution and sale of Plaintiff’s
16        ETHOS wine since as early as 1997, the ETHOS Mark has also acquired
17        distinctiveness among wine consumers and is a strong mark.
18     15. Upon information and belief, Defendant does business under the trade name Ethos
19        Brewing Co. and produces beer labeled with the mark ETHOS.
20     16. Defendant filed U.S. Trademark Application Serial No. 90/216,880 for the mark
21        ETHOS for beers in International Class 32 on September 28, 2020 (“Defendant’s
22        ETHOS Application”), well after Plaintiff established its rights in the ETHOS Mark.
23        Defendant’s ETHOS Application was filed based upon Defendant’s intent to use the
24        mark in commerce, not actual use of the mark at the time of filing.
25     17. In November 2020, Plaintiff learned that several Certificates of Label Approval
26        (“COLA”) were issued by the U.S. Alcohol and Tobacco Tax and Trade Bureau
27        (“TTB”) to Defendant on November 17, 2020 for a beer featuring the mark ETHOS
28        (COLA TTB ID Nos. 20317001000008, 20317001000009 & 20317001000010). The
     COMPLAINT; DEMAND                              4
     FOR JURY TRIAL
         Case 2:21-cv-00173 Document 1 Filed 02/11/21 Page 5 of 10



 1        issuance of a COLA by the TTB is a legal prerequisite for the release of a packaged
 2        alcoholic beverage product into U.S. commerce.
 3     18. After learning of the COLAs for Defendant’s ETHOS beer, Plaintiff searched the
 4        Internet and learned that Defendant operates an interactive website at the domain
 5        address https://www.ethosbrewco.com where it sells its ETHOS beer. The ETHOS
 6        beer sold by Defendant is available for purchase and shipping to Washington, including
 7        to this judicial district.
 8     19. On December 18, 2020, Plaintiff’s counsel sent Defendant’s counsel, April L. Besl,
 9        Esq. of Dinsmore & Shoh LLP, a demand letter requesting that Defendant not use the
10        ETHOS mark on the basis that it infringed Plaintiff’s ETHOS Mark. On January 6,
11        2021, Defendant’s counsel advised counsel for Plaintiff that Defendant would not cease
12        use of the ETHOS mark.
13     20. Upon information and belief, Defendant has used the ETHOS mark in commerce,
14        including in this judicial district.
15     21. Defendant’s adoption and/or use of the ETHOS mark in commerce is subsequent to
16        Plaintiff’s adoption, use and registration of its ETHOS Mark.
17     22. Defendant’s ETHOS mark is confusingly similar to Plaintiff’s ETHOS Mark, given that
18        the marks are identical and are used on similar goods, namely, beer and wine.
19     23. Use of the ETHOS mark by Defendant is likely to confuse consumers into believing
20        that Defendant’s ETHOS beer is affiliated with, associated with, connected to, or
21        sponsored by Plaintiff and its popular ETHOS wine, and Defendant will unjustly
22        benefit from such association.
23     24. Defendant’s use of the ETHOS mark has the capacity to deceive a substantial portion of
24        the public.
25     25. Defendant’s infringing use of the mark ETHOS will unjustly increase the profitability
26        of Defendant’s ETHOS brand to the detriment of Plaintiff and at no cost to Defendant.
27     26. Upon information and belief, Plaintiff will be further harmed as consumers will
28        purchase the ETHOS beer believing it to be affiliated with, associated with, connected
     COMPLAINT; DEMAND                             5
     FOR JURY TRIAL
         Case 2:21-cv-00173 Document 1 Filed 02/11/21 Page 6 of 10



 1        to, or sponsored by Plaintiff, and thereby forego purchase of the ETHOS wine,
 2        resulting in loss of sales to Plaintiff from Defendant’s unfair competition.
 3     27. Defendant’s infringing use of the confusingly similar ETHOS mark will financially
 4        harm Plaintiff by diminishing the value of Plaintiff’s ETHOS Mark.
 5     28. Defendant’s use of the ETHOS mark will also endanger the ability of Plaintiff’s
 6        ETHOS Mark to serve as a unique and distinctive source indicator for Plaintiff and/or
 7        Plaintiff’s goods, further diminishing the value of Plaintiff’s ETHOS Mark and causing
 8        Plaintiff irreparable harm.
 9     29. Unless restrained by this Court, Defendant will unfairly compete with Plaintiff by using
10        the ETHOS mark, wherefore Plaintiff is without adequate remedy at law.
11     30. This case is an exceptional case entitling Plaintiff to treble damages and attorneys’ fees,
12        and Defendant’s conduct further entitles Plaintiff to punitive damages.
13

14                                  FIRST CAUSE OF ACTION

15                    (Federal Trademark Infringement under 15 U.S.C. §1114)

16     31. Defendant’s above-averred actions constitute use in commerce of a reproduction,

17        counterfeit, copy or colorable imitation of Plaintiff’s registered mark in connection with

18        the sale, offering for sale, distribution or advertising of goods or services on or in

19        connection with which such use is likely to cause consumer confusion, deception or

20        mistake as to source, sponsorship or approval of the Defendant’s aforesaid goods or

21        services in violation of 15 U.S.C. §1114.

22

23                                SECOND CAUSE OF ACTION

24                     (Federal Unfair Competition under 15 U.S.C. §1125(a))

25     32. The Defendant’s above-averred actions constitute use in commerce of a word, name or

26        device and false designation of origin which is likely to cause confusion, or to cause

27        mistake, or to deceive as to affiliation, connection or association of Defendant with

28
     COMPLAINT; DEMAND                                6
     FOR JURY TRIAL
             Case 2:21-cv-00173 Document 1 Filed 02/11/21 Page 7 of 10



 1            Plaintiff or as to the origin, sponsorship or approval of the goods offered in connection

 2            therewith in violation of 15 U.S.C. §1125(a).

 3

 4                                    THIRD CAUSE OF ACTION

 5                          (State Unfair Competition under RCW 19.86 et seq.)

 6      33. The Defendant’s above-averred actions related to use of the ETHOS mark in commerce

 7            constitute unfair methods of competition and unfair, deceptive or fraudulent business

 8            acts or practices in violation of RCW 19.86.020.

 9

10

11                                   FOURTH CAUSE OF ACTION

12                               (Common Law Trademark Infringement)

13      34. The Defendant’s above-averred actions related to use of the ETHOS mark in commerce

14            constitute trademark infringement and passing off in violation of the common law of

15            Washington.

16

17                                    FIFTH CAUSE OF ACTION

18                                  (Common Law Unfair Competition)

19      35. The Defendant’s above-averred actions related to use of the ETHOS mark in commerce
20            constitute a false designation of origin in violation of the common law of Washington.
21

22                                       PRAYER FOR RELIEF
23   WHEREFORE, Plaintiff requests that judgment be entered as follows:
24      1.       That Defendant, its principals, partners, franchisees, agents, employees, licensees,
25               affiliates, distributors, producers, any parent and subsidiary companies, attorneys
26               and representatives and all of those in privity with or acting under its direction
27               and/or pursuant to its control, be preliminarily and permanently enjoined and
28               restrained, from directly or indirectly:
     COMPLAINT; DEMAND                                      7
     FOR JURY TRIAL
            Case 2:21-cv-00173 Document 1 Filed 02/11/21 Page 8 of 10



 1              a.     Using the mark ETHOS, or any term or mark confusingly similar to the
 2                     ETHOS Mark, in connection with the advertisement, promotion,
 3                     distribution, offering for sale or selling of beer, wine, beverages, or products
 4                     or services related to beverages;
 5              b.     Performing any acts or using any trademarks, names, words, images or
 6                     phrases that are likely to cause confusion, to cause mistake, to deceive or
 7                     otherwise mislead the trade or public into believing that Plaintiff and
 8                     Defendant are one in the same or are in some way connected or that Plaintiff
 9                     is a sponsor of Defendant or that the goods of Defendant originate with
10                     Plaintiff or are likely to lead the trade or public to associate Defendant with
11                     Plaintiff;
12     2.       That Defendant be required to file with the Court, and serve on Plaintiff, a
13              statement under oath evidencing compliance with any preliminary or permanent
14              injunctive relief ordered by the Court within fourteen (14) days after the entry of
15              such order of injunctive relief;
16     3.       That Defendant, its principals, partners, franchisees, agents, employees, licensees,
17              affiliates, distributors, producers, any parent and subsidiary companies, attorneys
18              and representatives and all of those in privity with or acting under its direction
19              and/or pursuant to its control, be required to deliver up for destruction all
20              advertising, promotional materials, point of sale materials, labels, caps, cans,
21              shippers, packaging, and any other materials bearing the infringing mark together
22              with all artwork, plates, molds, matrices and other means and materials for making
23              and reproducing the same;
24     4.       That Defendant be ordered to recall infringing ETHOS beer in the marketplace
25              from retailers;
26     5.       That Defendant be ordered to pay Plaintiff monetary damages for the harm resulting
27              from infringement of Plaintiff’s mark, in an amount to be determined at trial;
28     6.       That Plaintiff’s damages be trebled and that Defendant be order to pay Plaintiff’s
     COMPLAINT; DEMAND                                8
     FOR JURY TRIAL
             Case 2:21-cv-00173 Document 1 Filed 02/11/21 Page 9 of 10



 1               attorneys’ fees on the basis that this is an exceptional case;
 2      7.       That Plaintiff be awarded punitive damages as a result of Defendant’s conduct;
 3      8.       That Plaintiff have such other and further relief as this Court shall deem just and
 4               proper on the merits.
 5

 6
     Dated: February 11, 2021                    Respectfully submitted,
 7
                                                 DICKENSON, PEATMAN & FOGARTY
 8

 9                                               By

10                                                    Joy L. Durand
                                                      (pro hac vices forthcoming)
11                                                    1455 First Street, Suite 301
                                                      Napa, California 94559
12                                                    Telephone: 707-252-7122
                                                      Facsimile: 707-255-6876
13                                                    Attorneys for Plaintiff,
                                                       Ste. Michelle Wine Estates Ltd.
14

15                                                    FOSTER GARVEY PC

16

17

18

19
                                                      Benjamin Hodges, WSBA 49301
20                                                    Attorneys for Plaintiff,
                                                      Ste. Michelle Wine Estates Ltd.
21

22

23       .
24

25

26

27

28
     COMPLAINT; DEMAND                                   9
     FOR JURY TRIAL
         Case 2:21-cv-00173 Document 1 Filed 02/11/21 Page 10 of 10


                                      DEMAND FOR JURY TRIAL
 1

 2
            Plaintiff hereby requests a trial by jury in this matter.
 3

 4
     Dated: February 11, 2021
 5
                                                 Respectfully submitted,
 6
                                                 DICKENSON, PEATMAN & FOGARTY
 7

 8

 9                                               By
                                                       Joy L. Durand
10                                                    (pro hac vices forthcoming)
                                                      1455 First Street, Suite 301
11                                                    Napa, California 94559
                                                      Telephone: 707-252-7122
12                                                    Facsimile: 707-255-6876
                                                      Attorneys for Plaintiff,
13                                                    Ste. Michelle Wine Estates Ltd.
14                                                    FOSTER GARVEY PC
15

16

17

18
                                                      Benjamin Hodges, WSBA 49301
19
                                                      Attorneys for Plaintiff,
20                                                    Ste. Michelle Wine Estates Ltd.

21

22

23

24

25

26

27

28
     COMPLAINT; DEMAND                                   10
     FOR JURY TRIAL
